Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 1 of 29 Page ID #:810




     Steven M. Goldberg (State Bar No. 82174)     Orin S. Snyder
 1   sgoldberg@mzclaw.com                         osnyder@gibsondunn.com
 2   MARKUN ZUSMAN FRENIERE                       Jay P. Srinivasan
     COMPTON LLP                                  jsrinivasan@gibsondunn.com
 3   3 Hutton Centre Dr., 9th Floor               GIBSON, DUNN & CRUTCHER LLP
     Santa Ana, CA 92707                          200 Park Avenue
 4   Telephone: (310) 454-5900                    New York, NY 10166
 5   Facsimile: (310) 454-5970                    Telephone: (212) 351-2400
                                                  Facsimile: (212) 351-6335]
 6   Evan R. Chesler (N.Y. Bar No. 1475722;
     admitted pro hac vice)                       Attorneys for Defendant MGM
 7   echesler@cravath.com                         Domestic Television Distribution LLC
     J. Wesley Earnhardt (N.Y. Bar No.
 8   4331609; admitted pro hac vice)
 9   wearnhardt@cravath.com
     CRAVATH, SWAINE & MOORE LLP
10   825 Eighth Avenue
     New York, NY 10019
11   Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700

13   Robert N. Klieger (State Bar No. 192962)
     rklieger@hueston.com
14   HUESTON HENNIGAN LLP
     523 West 6th St., Suite 400
15   Los Angeles, CA 90014
16   Telephone: (213) 788-4340
     Facsimile: (888) 775-0898
17
     Attorneys for Plaintiff Starz Entertainment,
18   LLC
19                     UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                  Western Division
21
     STARZ ENTERTAINMENT, LLC                   No. 2:20-CV-04085 DMG (KSx)
22                       Plaintiff,             JOINT DISCOVERY PLAN
23                v.                            PURSUANT TO FED. R. CIV. P.
24   MGM DOMESTIC TELEVISION                    26(f)
     DISTRIBUTION LLC                           Date: March 12, 2021
25                                              Time: 9:30 AM
26   Defendant.                                 Ctrm: 8C, 8th Floor
                                                Hon. Dolly M. Gee
27
28

       JOINT RULE 26(f) REPORT                                2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 2 of 29 Page ID #:811




 1             Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure (“Rule
 2   26(f)”) and Local Rule 26-1, Plaintiff, Starz Entertainment, LLC (“Starz”) and
 3   Defendant, MGM Domestic Television Distribution LLC (“MGM” and, together
 4   with STARZ, the “Parties”), by and through their undersigned counsel, having
 5   conducted their conference in accordance with Rule 26(f), hereby submit the
 6   following Joint Rule 26(f) Report:
 7   I.        STATEMENT OF THE CASE AND ISSUES IN DISPUTE
 8             Starz’s Position:    Starz respectfully requests that the Court enter a
 9   reasonable discovery plan and direct the Parties to engage in good faith discovery
10   now, consistent with the Court’s February 22, 2021 Order (Dkt. 52 at 4). Despite
11   Starz’s efforts to obtain an agreement to conduct such discovery from MGM, we
12   have been unsuccessful and need the Court’s intervention. (See infra Section
13   II.E.)1 A summary of this action is set forth below.
14
15         1
          Contrary to MGM’s inflammatory statements below, Starz does not seek a
16   motion to compel through this report, nor does it request any exception to the
     Local Rules. Rather, Starz merely seeks the entry of a discovery plan that
17   orders discovery to commence, in good faith, now (for claims not subject to the
18   Court’s partial stay), and explains why there is no basis for the delay MGM
     seeks to impose.
19
         MGM’s claims of “sandbagging” are false. Starz sent MGM a revised draft
20
     of the joint discovery report with an updated schedule on February 12,
21   2021. Starz requested that MGM provide its positions by February 19, 2021 so
     that the Parties would have sufficient time to negotiate, finalize and file the
22
     joint discovery report. MGM, however, stated that it did not anticipate
23   providing its edits until Tuesday, February 23. February 23 came and went
24   without MGM providing its draft. On a call the evening of February 24—two
     days before the filing deadline—MGM informed Starz for the first time that it
25   intended to propose an extended schedule and seek phased discovery. On that
26   call, MGM suggested that the parties were unable to reach agreement and that
     MGM and Starz should present competing positions for the sections in
27
28
                                                2
          JOINT RULE 26(f) REPORT                                  2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 3 of 29 Page ID #:812




 1         Starz’s claims arise out of MGM’s breach of two agreements, the 2013 and
 2   2015 Library Agreements, in which MGM provided Starz with an exclusive
 3   license to exhibit hundreds of films and television episodes (the “Pictures”). In
 4   exchange for this exclusive right to exhibit these Pictures, Starz paid MGM
 5   nearly $70,000,000 over the life of the two agreements.
 6         MGM breached both agreements on a massive scale. Despite granting
 7   Starz the exclusive license to exhibit the Pictures, MGM licensed or otherwise
 8   exhibited the same Pictures to multiple other platforms, including Amazon and
 9   MGM’s own network, Epix. As a result, Pictures that should have been found
10   only on Starz were available on competing platforms. MGM’s actions infringed
11   Starz’s copyrights and breached the Library Agreements.
12         MGM’s actions caused Starz to lose profits from its customers and
13   distributors, cost it valuable subscribers, and damaged its reputation. Having
14   exclusive content is critical to Starz’s business, both because it allows Starz to
15   compete with other content providers for direct subscribers, and because having
16   exclusive content increases Starz’s value to distributors, such as cable and
17   satellite TV companies. When MGM deprived Starz of the exclusivity for which
18   it bargained, it damaged nearly every aspect of Starz’s business.
19         MGM also benefited from the infringement. It received improper license
20   fees; it was paid for exclusivity it did not provide; and it used the infringements
21   to advantage its own channel, Epix, over Starz.
22
23
24   dispute. MGM did not share its extensive proposed edits (including requesting
     a trial date in 2024 (later revised to 2023) and more than two years of document
25   discovery) with Starz until 7:55 p.m. ET on February 25, the evening before the
26   filing deadline. Starz returned edits to MGM in less than 24 hours, and in the
     middle of the work day on MGM’s end.
27
28
                                              3
       JOINT RULE 26(f) REPORT                                     2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 4 of 29 Page ID #:813




 1           Starz seeks damages under the Copyright Act and for breach of contract in
 2   the form of (i) MGM’s profits attributable to its direct, contributory and vicarious
 3   copyright infringement; (ii) monetary damages equal to Starz’s actual damages
 4   caused by MGM’s direct, contributory and vicarious copyright infringement,
 5   including Starz’s lost profits; (iii) compensatory and consequential damages as a
 6   result of MGM’s breach of the Library Agreements and of the covenant of good
 7   faith and fair dealing; and (iv) Starz’s costs and disbursements in this action.
 8           The principal issues in this case are (i) the extent to which MGM has
 9   infringed Starz’s copyrights; (ii) the extent to which MGM has breached the
10   Library Agreements; and (iii) the amount of damages Starz is entitled to recover.
11           MGM’s Position:
12           Rather than comply with the Local Rules and this Court’s standing orders
13   and those of Magistrate Judge Stevenson, Starz has incorporated an improper
14   motion to compel in this Joint Rule 26(f) Report, rife with mischaracterizations
15   of the record and overheated rhetoric.        See Section II.E.   Moreover, Starz
16   shoehorned this procedurally defective motion to compel into the Parties’ Joint
17   Rule 26(f) Report in the most highly prejudicial and unfair way possible, by
18   sandbagging MGM with this improper argument at 2:43 p.m. on the day this
19   filing is due.2
20           As MGM informed the Court during the February 19 hearing on MGM’s
21   motion for certification and stay, the Parties were scheduled to have their Rule
22   26(f) conference later that same day.         After the hearing, Starz unilaterally
23   cancelled the conference and said that it would reach out to MGM to reschedule
24
     2
       At almost literally the eleventh hour (Friday night at 10:08 p.m.), less than two
25   hours before this submission was due, Starz struck its express request for
26   discovery relief but left in the eight pages of misrepresentations and distortions
     that supported that request.
27
28
                                               4
         JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 5 of 29 Page ID #:814




 1   it. Several days later, Starz contacted MGM to say that the Court’s stay order
 2   had no impact on how this case would proceed but did not offer to reschedule the
 3   Rule 26 conference. MGM disagreed and said that the Parties should have their
 4   conference as ordered by the Court, particularly because it was especially
 5   necessary to discuss the discovery plan now that the Court had entered its order
 6   staying a portion of the case. Starz eventually agreed to participate in the Rule
 7   26 conference on February 24, just two days before this Report was due. During
 8   the approximately hour-long call, MGM proposed options for how the Parties
 9   could conduct discovery in a fashion that would avoid duplicative discovery and
10   discovery that could be mooted by the Ninth Circuit. Although Starz disagreed
11   with MGM’s proposals, at no point during this conference did Starz ever mention
12   that it intended to use this Joint Rule 26(f) Report as a vehicle to seek an order
13   compelling discovery from MGM. Had Starz done so, or even included these
14   arguments in its initial draft, MGM would have advised Starz that such a gambit
15   is impermissible in this District and would have prepared a response.
16         Instead, after the Parties had already exchanged drafts of this Report, it
17   was not until this afternoon—the day on which this Report is due—that Starz
18   inserted eight pages of completely new material, along with exhibits, which
19   essentially embeds a meritless motion to compel inside this Joint Report (see
20   Section II.E.), and demanded a response within four hours.          If Starz was
21   dissatisfied with MGM’s discovery responses, it could have said so when it
22   provided MGM with its initial draft of this Report. Instead, Starz waited until
23   the eve of this filing to ambush MGM with eight pages of briefing about events
24   that occurred months ago.
25         Starz’s conduct is highly inappropriate and violates the Local Rules,
26   standing orders of this Court and Magistrate Judge Stevenson and Central
27   District’s Civility and Professionalism Guidelines requiring counsel to treat
28
                                              5
       JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 6 of 29 Page ID #:815




 1   adversaries with fairness and due consideration. The Court’s Standing Order
 2   provides that “discovery motions are to be calendared before the Magistrate
 3   Judge assigned to the case.” Magistrate Judge Stevenson’s Standing Order
 4   further provides that “[s]trict compliance with Local Civil Rule 37 is required”
 5   and that “[n]o discovery motion may be filed until the Court has conducted its
 6   pre-motion telephonic conference.” There is no basis to grant Starz an exception
 7   to the Local Rules, as Starz requests this Court to do, and permit Starz to flout
 8   the orders of this Court and Magistrate Judge Stevenson.
 9         Considering the numerous misrepresentations and meritless arguments
10   that Starz makes, MGM would require several pages of briefing to adequately
11   respond. Of course, a Joint Rule 26(f) Report is not the proper forum for these
12   arguments, so MGM will refrain from responding in kind to Starz’s improper
13   sections of this document, reserving these arguments for the discovery dispute
14   resolution procedures authorized by the Local Rules and the Orders of this Court.
15   MGM respectfully requests that the Court disregard Starz’s improper argument
16   in Section II.E. below. In the remainder of this Report, MGM has set forth its
17   positions on the issues that the Court ordered the Parties to address. MGM will
18   respond to Starz’s arguments if and when Starz properly raises them with
19   Magistrate Judge Stevenson in a properly noticed motion.
20                                           ***
21         Under the 2013 and 2015 Library Agreements, MGM granted Starz a
22   limited license to exhibit certain content owned or distributed by MGM (referred
23   to as “titles”) for a limited time period, in limited territories, in limited languages
24   and on limited media. Except as provided by the Library Agreements, MGM
25   retained the right to concurrently exploit those titles on all other media, in all
26   other territories and in all other languages. Starz fully enjoyed the benefit of its
27   bargain for the vast majority of the titles it licensed under the Library
28
                                                6
       JOINT RULE 26(f) REPORT                                        2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 7 of 29 Page ID #:816




 1   Agreements.       In some instances, certain titles licensed to Starz were also
 2   exhibited by third parties during Starz’s license periods on media licensed to
 3   Starz. These instances, referred to as “collisions,” did not occur on a massive
 4   scale as Starz alleges and were not the cause of Starz’s decline in the marketplace
 5   or MGM’s successes. Contrary to Starz’s assertions, MGM has not admitted that
 6   it licensed hundreds of these titles to third parties during Starz’s license periods.
 7   Indeed, the vast majority of Starz’s claims are stale, trivial, or entirely baseless,
 8   involving license periods that expired long ago and collisions that were brief,
 9   economically insignificant, extraterritorial or non-existent.
10            The principal issues in this case are (i) whether MGM breached the Library
11   Agreements and/or infringed Starz’s purported copyrights in the titles in dispute;
12   (ii) whether Starz’s claims are barred by the applicable statute of limitations; and
13   (iii) the amount of damages Starz is entitled to, if any.
14   II.      DISCOVERY PLAN
15   A.       Initial Disclosures:
16            No changes are proposed in the form or other requirements for disclosures
17   under Rule 26(a), and the Parties have agreed that initial disclosures will be
18   exchanged by March 10, 2021.
19   B.       Subjects of Discovery:
20            Starz’s Position: At this time, Starz anticipates taking discovery from
21   MGM on the following topics:
22              i.   the 2013 and 2015 Library Agreements;
23             ii.   MGM’s ownership of the copyrights for each Picture licensed in the
24                   Library Agreements;
25
26
27
28
                                               7
          JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 8 of 29 Page ID #:817




 1          iii.   MGM’s breach of the Library Agreements, including information
 2                 concerning to whom MGM licensed the Pictures and where the
 3                 Pictures were exhibited during windows of Starz exclusivity;
 4          iv.    MGM’s systems, if any, for monitoring its licenses and ensuring
 5                 compliance with its agreements;
 6           v.    MGM self-publishing any of the Pictures licensed to Starz on
 7                 Amazon or any other platform;
 8          vi.    MGM’s communications about Starz and about the value of the
 9                 Pictures it licensed to Starz;
10         vii.    the value of MGM’s library or licenses, including the value of any
11                 Picture licensed to Starz and the value of exclusivity; and
12        viii.    MGM’s profits from its infringements (including Epix replacing
13                 Starz on major distribution channels as a result of the infringements)
14                 and Starz’s damages from MGM’s breaches and infringements.
15         Starz also anticipates taking discovery of relevant third parties, including
16   entities that were licensed the Pictures by MGM, exhibited the Pictures, or
17   distributed the Starz and/or Epix networks. Starz further anticipates that this case
18   will involve expert discovery.
19         MGM’s Position:
20         MGM anticipates taking discovery on at least the following topics:
21            i.   the negotiation and execution of the 2013 and 2015 Library
22                 Agreements;
23           ii.   Starz’s allegations that MGM breached the Library Agreements
24                 and/or infringed its purported copyrights in the titles in dispute,
25                 including when Starz alleges that these events occurred and on what
26                 platforms;
27          iii.   Starz’s discovery of its claims, including any diligence it exercised
28
                                                8
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 9 of 29 Page ID #:818




 1                to discover the bases of its claims;
 2          iv.   any injury or damages that Starz allegedly suffered as a result of
 3                MGM’s alleged breach of the Library Agreements and infringement
 4                of Starz’s purported copyrights in any of the titles in dispute; and
 5           v.   any other reasons for Starz’s business failures or other losses
 6                claimed by Starz.
 7         In addition, MGM anticipates taking discovery of third parties, including
 8   Starz’s distributors who allegedly devalued Starz due to MGM’s alleged breach
 9   of the Library Agreements and/or infringements of Starz’s purported copyrights
10   in the titles in dispute. MGM further anticipates that this case will involve
11   extensive expert discovery, particularly with respect to damages.
12   C.    Document Production and Preservation
13         The Parties represent that they have complied with their preservation
14   obligations relating to electronically stored information (“ESI”), pursuant to Rule
15   34 of the Federal Rules of Civil Procedure. The Parties are finalizing an ESI
16   Agreement and intend to submit a draft stipulated ESI Agreement for the Court’s
17   approval. The Parties do not anticipate any issues regarding ESI that would
18   require Court intervention at this time. If disagreements arise, the Parties will
19   meet and confer in good faith to resolve those disagreements among themselves
20   before involving the Court.
21   D.    Claims of Privilege:
22         In accordance with the Federal Rules of Civil Procedures, the Parties agree
23   to provide a privilege log for any documents withheld by the opposing Party on
24   grounds of attorney-client privilege or work product privilege. The Parties will
25   exchange privilege logs no later than 30 days following substantial completion
26   of document discovery, and supplement that privilege log as necessary thereafter.
27
28
                                              9
       JOINT RULE 26(f) REPORT                                     2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 10 of 29 Page ID #:819




 1         The Parties have further agreed to seek the entry of a protective order so
 2   as to limit the use or disclosure of sensitive materials and an order pursuant to
 3   Federal Rule of Evidence 502(d). The Parties intend to prepare a joint stipulated
 4   confidentiality agreement and protective order and a joint stipulated 502(d) order
 5   for the Court’s approval.
 6         The Parties disagree on the scope of any exceptions to the requirement that
 7   Parties log documents withheld on the basis of privilege.
 8         Starz’s Position:         Starz proposes that the Parties adhere to Rule
 9   26(b)(5)(A) and log all otherwise discoverable information withheld on the basis
10   of privilege with four exceptions.             Starz proposes that the following
11   communications, if generated in anticipation or furtherance of litigation, do not
12   need to be logged on a privilege log:
13         1.     Communications between the Parties and their counsel of record;
14         2.     Communications (i) between or among outside and in-house counsel
15   working directly on this litigation for Starz and (ii) between or among outside
16   and in-house counsel working directly on this litigation for MGM;
17         3.     Consistent with Rule 26(b)(4), communications between counsel for
18   the Parties and experts, both testifying and non-testifying, and drafts of expert
19   reports, unless the expert relies on such communications pursuant to Rule
20   26(b)(4)(C)(ii) or (iii); and
21         4.     Privileged documents—including communications with counsel,
22   documents created under the direction of counsel and counsel’s work product—
23   after the Parties entered into a tolling agreement on March 24, 2020.
24         MGM’s proposed exceptions are far broader. As drafted, MGM’s proposal
25   would eliminate the need to log nearly any form of privileged communication
26   that may be at issue in this case. MGM’s first proposed exception seeks to
27   exclude any form of work product as defined by Rule 26(b)(3).
28
                                               10
       JOINT RULE 26(f) REPORT                                     2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 11 of 29 Page ID #:820




 1         Starz is not seeking to discover privileged materials from MGM. Starz is,
 2   however, entitled to sufficient information concerning documents that MGM
 3   withholds on the basis of privilege so that Starz may assess MGM’s privilege
 4   claim. In the interest of reducing the burden on both Parties, Starz is willing to
 5   exclude certain categories of communications that are more likely to be
 6   privileged from the obligation to log. Starz is not willing to forgo the obligation
 7   that MGM provide a log of information withheld on the basis of privilege.
 8         MGM’s Position:
 9         MGM proposes that trial preparation materials and communications under
10   Rule 26(b)(3) & (4) do not need to be logged on a privilege log, including:
11         1.     Documents and tangible things that are prepared in anticipation of
12   litigation or for trial by or for another party or its representative (including the
13   other party’s attorney, consultant, surety, indemnitor, insurer, or agent);
14         2.     Drafts of any report or disclosure required under Rule 26(a)(2),
15   regardless of the form in which the draft is recorded;
16         3.     Communications between a party’s attorney and any witness
17   required to provide a report under Rule 26(a)(2)(B), regardless of the form of the
18   communications, subject to exceptions provided under Rule 26(b)(4)(C);
19         4.     Communications (i) between the Parties and their counsel of record;
20   (ii) between or among outside counsel for Starz and (iii) between or among
21   outside counsel for MGM;
22         5.     Documents      subject   to   settlement    privilege,   including   all
23   communications and documents concerning the pre-litigation mediation between
24   the Parties; and
25         6.     Privileged documents—including communications with counsel,
26   documents created under the direction of counsel and counsel’s work product—
27   created after Starz raised the possibility of legal action on October 18, 2019.
28
                                                11
       JOINT RULE 26(f) REPORT                                       2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 12 of 29 Page ID #:821




 1   E.       Discovery Timing, Phasing and Changes to Limitations on Discovery:
 2            Starz’s Position:     Starz does not propose any changes to discovery
 3   imposed under the Federal Rules of Civil Procedure or the Local Civil Rules.
 4   Starz proposes a fact discovery cut-off date of November 23, 2021 and an expert
 5   discovery cut-off date of February 8, 2022, as set forth in the column outlining
 6   Starz’s proposed schedule in the attached Exhibit A.
 7            Starz believes that MGM’s proposed discovery timeline is unreasonable in
 8   light of the nature of the case and the significant time that MGM already has had
 9   to prepare for discovery. Starz believes that MGM’s proposed discovery timeline
10   is the latest in a series of attempts to needlessly delay the trial of this matter, as
11   explained below.
12            There can be no dispute that MGM breached the Library Agreements and
13   infringed Starz’s copyrights on a massive scale. In the fall of 2019, MGM
14   acknowledged in a series of escalating admissions that it licensed over two
15   hundred Pictures to Starz’s competitors during the time periods in which Starz
16   was entitled to exclusivity. On August 13, 2019, MGM first admitted that it had
17   improperly licensed one Picture (Bill & Ted’s Excellent Adventure) and sought
18   to end discussions there. On September 11, 2019, after further questioning by
19   Starz, MGM acknowledged that it improperly licensed 22 Pictures.                  On
20   September 30, 2019, after even more probing by Starz, MGM identified to Starz
21   a new list of 22 Pictures—which overlapped only partially with the 22 Pictures
22   that MGM previously acknowledged infringing—that were improperly licensed
23   to Amazon. Eventually, on November 1, 2019, after substantial back and forth
24   with Starz, MGM conceded that 136 movies and 108 television series episodes
25   had been licensed to third parties when Starz held an exclusive license. Further
26   research by Starz revealed nearly 100 additional Pictures that MGM infringed.
27
28
                                               12
          JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 13 of 29 Page ID #:822




 1         Given that history, Starz has no confidence that MGM has revealed the full
 2   extent of its breach; indeed, MGM’s most recent representations to this Court
 3   (including in this submission) indicate that MGM is now attempting to walk back
 4   the extent of—and even the very fact of—its breach. Nor is Starz confident that
 5   it can uncover the full extent of MGM’s breach on its own, without the tools of
 6   litigation discovery.   This history (and the risk of ongoing but uncovered
 7   infringement) makes comprehensive and expedient discovery all the more
 8   important.
 9         Starz filed this lawsuit on May 4, 2020. Consistent with the Court’s Initial
10   Standing Order (Dkt. 12 § 3.b), Starz sought to commence discovery right away.
11   The Parties held their conference pursuant to Rule 26(f) on June 29, 2020, during
12   which the Parties discussed a general plan for discovery and the other topics
13   provided for by that Rule. The next day, on June 30, 2020, Starz sent MGM a
14   draft joint discovery plan, along with a draft ESI and document production
15   protocol. On July 8, 2020, Starz served its first set of document requests and first
16   set of interrogatories on MGM, and provided MGM with a draft protective order.
17   MGM asked for a short extension, to July 23, 2020, for the Parties to file their
18   Rule 26(f) report with the Court, including a draft discovery plan, which Starz
19   granted. Starz was optimistic, given MGM’s prior candid admissions of breach
20   and these helpful initial discussions, that MGM would cooperate on a reasonable
21   discovery plan and that the case would proceed efficiently to a trial on the merits.
22         On July 16, 2020, however, MGM changed tactics. Despite already having
23   conducted the Rule 26(f) conference, and despite having previously agreed to
24   filing a joint Rule 26(f) report and discovery plan with the Court by July 23,
25   MGM declined to provide any comments on Starz’s joint discovery plan, refused
26   to file the Rule 26(f) report with the Court at all, and took the position that it
27
28
                                              13
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 14 of 29 Page ID #:823




 1   would not engage in further discussions of discovery (let alone conduct any actual
 2   discovery) until the Court had ruled on its forthcoming motion to dismiss.
 3           In order to avoid burdening the Court with motion practice at such an early
 4   stage of the litigation, Starz decided not to attempt to hold MGM to its earlier
 5   agreements, and instead agreed that MGM could provide its responses to Starz’s
 6   initial discovery requests 14 days after MGM served its Answer.
 7           The Court denied MGM’s motion to dismiss on January 5, 2021, and gave
 8   MGM until January 26, 2021 to answer the Complaint, which it did. That made
 9   MGM’s responses to Starz’s initial discovery requests due on February 9, 2021,
10   more than seven months after they had been served.
11           Despite the Parties’ lengthy pre-trial discussions concerning the nature and
12   scope of MGM’s breach (during which time MGM represented that it conducted
13   a thorough investigation of its licensing activity as it related to the Pictures in the
14   Library Agreements), and despite having had Starz’s discovery requests for more
15   than seven months, when MGM finally provided its discovery responses on
16   February 9, 2021, MGM refused to answer a single interrogatory and refused
17   to produce a single document.3 (See Pl.’s Exs. 1, 2.) Starz’s discovery requests
18   seek information at the heart of this case, including MGM’s licensing of the
19
20       3
           In response to certain document requests, MGM stated that was “willing to
21   meet and confer with Plaintiff after the Scheduling Conference set for March
     12, 2021”. MGM has since backtracked and refused any meet and confer until
22
     Starz first provides MGM with a letter pursuant to Local Rule 37-1 that outlines
23   the legal authority for all discovery Starz propounded, taking the position that it
24   has no obligation to respond to discovery at all unless Starz first complies with
     the discovery dispute procedures of Local Rule 37-1. In response to certain
25   interrogatories, MGM also suggested that it was willing to provide answers
26   after a protective order has been entered in the case but MGM has yet to
     provide its comments on the draft protective order Starz first provided on
27   July 8, 2020.
28
                                                14
       JOINT RULE 26(f) REPORT                                        2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 15 of 29 Page ID #:824




 1   Pictures to other parties (e.g., Pl.’s. Ex. 1 at 26, 27 (RFP Nos. 8, 9); Pl.’s Ex. 2 at
 2   23 (ROG No. 9)); information concerning MGM’s system for monitoring and
 3   tracking its licenses, (e.g., Pl.’s Ex. 1 at 19, 21 (RFP Nos. 4, 5); Pl.’s Ex. 2 at 14,
 4   20, 24 (ROG Nos. 2, 6, 10)); and information relevant to damages (e.g., Pl.’s Ex.
 5   1 at 33, 37, 38 (RFP No. 13, 16, 17)).
 6            The Court has now denied MGM’s motion to dismiss (Dkt. 39) and has
 7   granted a partial stay “only of discovery and motion practice relating to evidence
 8   and issues that may be impacted by the resolution of MGM’s appeal”. (Dkt. 52
 9   at 4.)
10            The Court explicitly directed that the balance of discovery should proceed.
11   (See infra p. 18.) MGM’s refusal to provide any discovery is thus wholly
12   unreasonable and can be nothing more than an attempt to delay the trial of this
13   matter. MGM refuses to produce a single document in response to even the most
14   basic document requests. For example, Starz requested documents showing to
15   which third parties MGM licensed the Pictures in the Library Agreements (see
16   Pl.’s Ex. 1 at 26 (RFP No. 8))—such documents are at the very heart of this
17   dispute and only MGM has the full set. Yet MGM refused to produce a single
18   document in response to that Request. MGM based its refusal on specious
19   objections, such as claiming that the request “seeks information and documents
20   that are not relevant to the subject matter of this litigation”. (Pl.’s Ex. 1 at 26.)
21   As another example, MGM objected to the production of documents “concerning
22   the implementation and use of MGM’s Rights Tracking Systems in relation to
23   the Pictures” on the basis that it seeks discovery that that is “not relevant to the
24   subject matter of this litigation, is disproportionate to the needs of the case,
25   imposes burdens and expenses that outweigh their likely benefit, or is otherwise
26   outside the proper scope of discovery”—despite MGM having previously stated
27   that a failure of its rights tracking system led to the infringements. (Pl.’s Ex. 1 at
28
                                                15
       JOINT RULE 26(f) REPORT                                        2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 16 of 29 Page ID #:825




 1   19; Compl. ¶ 50.)      MGM refuses even to produce its “insurance policies,
 2   indemnification agreements or hold harmless agreements that may provide
 3   coverage for Defendant for all or part of any potential liability arising from the
 4   claims alleged in this Action”—even though disclosure of those documents is
 5   required under Rule 26(a)(1)(A)(iv) of the Federal Rules of Civil Procedure.
 6   (Pl’s. Ex. 1 at 48.)
 7          Starz attaches hereto as Plaintiff’s Exhibits 1–4 the full text of MGM’s
 8   responses and objections to Starz’s document requests and interrogatories, which,
 9   Starz submits, speak for themselves.
10          When Starz sought to meet and confer with MGM about its unreasonable
11   discovery responses, MGM refused, taking the position that Starz should first
12   send MGM a letter pursuant to Local Rule 37-1 outlining the legal authority for
13   all discovery Starz propounded. Local Rule 37-1 is a mechanism for resolving
14   discovery disputes; it is not a requirement that the requesting party brief for the
15   other party the basis for each and every discovery request, particularly requests
16   for which there can be no legitimate disagreement (such as, here, documents
17   showing the third parties to whom MGM licensed the Pictures). The Federal
18   Rules and the Local Rules require parties receiving discovery requests to respond
19   in good faith, not to treat each and every request as a dispute to be litigated.
20          MGM’s position also is inconsistent with the language and spirit of the
21   Court’s Stay Order, which made clear that discovery “relating to other issues,
22   such as MGM’s breaches of the exclusivity agreements, potential contract
23   damages, MGM’s potential willfulness, potential copyright damages within the
24   three years prior to the filing of the Complaint, and other issues involving the
25   copyright claims that would survive even if the MTD Order is reversed shall
26   proceed”. (Dkt. 52 at 4.) It also smacks of gamesmanship. It is obvious that
27   certain categories of documents will need to be produced in this litigation:
28
                                               16
       JOINT RULE 26(f) REPORT                                       2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 17 of 29 Page ID #:826




 1   documents concerning to whom MGM licensed the Pictures and when;
 2   documents concerning MGM’s profits from its infringement during the three
 3   years prior to March 24, 2020; documents concerning the value MGM has
 4   attributed to the exclusivity of its pictures; and additional documents concerning
 5   damages, including Epix replacing Starz on major distribution channels. There
 6   can be no real debate about the relevance of such documents. But MGM has
 7   refused to produce a single one.
 8          Now MGM submits to the Court a proposed schedule contemplating over
 9   two years just to complete document discovery and a trial in August 2023.4
10   MGM has known about Starz’s claims since October 2019, and has known
11   precisely what discovery Starz seeks for over seven months. It represented that
12   it had thoroughly investigated Starz’s claims, including by checking its license
13   agreements for conflicts with Starz’s exclusivity periods, even before Starz filed
14   suit. It has had more than sufficient time to prepare for discovery. Consistent
15   with the Court’s order, discovery of all issues not impacted by the appeal can and
16   should occur now, and should finish within a reasonable timeframe. There is no
17   reason a case of this nature should take more than three years to litigate, as
18   MGM proposes. It is clear that MGM seeks delay at all costs.
19          Starz’s proposed schedule tracks this Court’s anticipated timeline. Starz
20   acknowledges this Court’s February 22, 2021 Order, which granted “a partial stay
21   only of discovery and motion practice relating to evidence and issues that may
22   be impacted by the resolution of MGM’s appeal”. (Dkt. 52 at 4.) As such, Starz
23
        4
24         Despite Starz providing MGM with its draft joint discovery plan on June
     30, 2020 and again on February 12, 2021, and repeatedly requesting that MGM
25   provide comments on that draft, MGM failed to exchange any written
26   comments until 4:55 PM PT on February 25, 2021—the day before the deadline
     for filing this report—which prevented a meaningful opportunity for the Parties
27   to meet and confer on disputed issues.
28
                                             17
       JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 18 of 29 Page ID #:827




 1   agrees that, consistent with this Court’s order, it will not seek discovery
 2   concerning “evidence and issues that may be impacted by the resolution of
 3   MGM’s appeal”. (Id.) In particular, Starz will not seek discovery concerning
 4   MGM’s profits from its infringement committed outside the three-year period
 5   prior to March 24, 2020, nor will Starz seek any other discovery related solely
 6   and specifically to copyright issues concerning the 126 Pictures subject to
 7   MGM’s appeal, until MGM’s attempted appeal is resolved.
 8         As the Court recognized in its February 22, 2021 Order, however, the
 9   majority of the issues in this case will be unaffected by the outcome of MGM’s
10   interlocutory appeal. (Id.) Based on information currently available to Starz,
11   Starz has every reason to believe that the vast majority of the Pictures (aside from
12   the 126 on appeal) were infringed within the three years preceding the Parties’
13   tolling agreement. MGM’s assertion that it believes more Pictures (in addition
14   to the 126 Pictures subject to its appeal) were infringed over three years ago and
15   should be covered by the partial stay is based on pure speculation. As such,
16   MGM’s assertion is not a reasonable basis on which to propose a preliminary
17   phase of discovery that would dramatically slow down the progress of this case.
18   In any event, Starz continues to have, in addition to copyright claims concerning
19   the 214 Pictures that MGM has not challenged on appeal, claims for contract
20   infringement for all 340 Pictures. Starz is entitled to discovery on these claims
21   without further delay.
22         Starz requests, consistent with the Court’s order, that discovery as to
23   “MGM’s breaches of the exclusivity agreements, potential contract damages,
24   MGM’s potential willfulness, potential copyright damages within the three years
25   prior to the filing of the Complaint, and other issues involving the copyright
26   claims that would survive even if the MTD Order is reversed” should proceed.
27   (Id.) In addition, Starz asks that the Court direct MGM to comply with its
28
                                              18
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 19 of 29 Page ID #:828




 1   discovery obligations without undue delay and in good faith in accordance with
 2   the schedule set forth by Starz in Exhibit A, including by making clear that a
 3   party need not comply with the procedures outlined in Local Rule 37-1 for each
 4   and every discovery request and interrogatory served in this action (but instead
 5   only when good faith disputes have arisen), as the Local Rules themselves
 6   presuppose..
 7         MGM’s Position:
 8         As stated above, MGM will respond to Starz’s numerous misstatements,
 9   false accusations and meritless arguments if and when Starz follows proper
10   procedures for resolving discovery disputes with Magistrate Judge Stevenson.
11   Consistent with the Court’s order regarding MGM’s Motion for Certification and
12   Motion for Stay (Dkt. 52 at 4), and to further the interests of efficiency and
13   judicial economy, MGM proposes that discovery be conducted in orderly phases
14   as follows:
15         The first phase of discovery should be focused on ascertaining whether and
16   when the infringement(s) and/or breaches alleged by Starz occurred. As MGM
17   explained during the hearing on MGM’s Motion for Certification and Stay, the
18   Ninth Circuit’s resolution of MGM’s appeal will impact more titles than the 126
19   that MGM moved to dismiss. Based on the information currently available to
20   MGM, the majority of the collisions alleged by Starz occurred outside of the three
21   years preceding the commencement of this action.            Hence, the threshold
22   discovery issue for the parties is to ascertain whether and when the alleged
23   collisions occurred in order to identify which of the titles, in addition to the 126
24   that MGM moved to dismiss, may be impacted by the interlocutory appeal and
25   are therefore subject to the Court’s order staying “discovery and motion practice
26   relating to evidence and issues that may be impacted by the resolution of MGM’s
27   appeal.” Dkt. 52 at 4. For many of the titles, the Parties previously exchanged
28
                                              19
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 20 of 29 Page ID #:829




 1   information concerning the alleged collisions, including the dates when the
 2   alleged collisions occurred and the third party platform involved. For such titles,
 3   MGM anticipates that discovery would entail production of documents that
 4   would show whether those collisions occurred or were identified in error. For
 5   certain titles included in Starz’s Complaint, MGM is unaware of any collisions.
 6   Accordingly, MGM needs discovery from Starz concerning when and on which
 7   platforms Starz alleges the collisions occurred.
 8           Many potentially responsive documents are maintained in hard copy
 9   formats that need to be retrieved from storage. Because of government-mandated
10   orders and the safety restrictions in place due to the COVID-19 pandemic,
11   MGM’s offices are currently closed and nearly all MGM employees are working
12   remotely. Accordingly, MGM anticipates that retrieval, review and production
13   of responsive documents will take longer than in normal circumstances. With
14   Starz’s cooperation, MGM anticipates that this phase of discovery may be
15   completed in approximately six months.5 Starz, however, has requested that
16   MGM produce all third party licenses concerning all of the titles that Starz
17   licensed under the Library Agreements—including titles for which Starz has not
18   alleged any breach or infringement—from January 1, 2013 to present. MGM
19   believes that such discovery is outside the proper scope of discovery and exceeds
20   the Court’s stay order, but as is relevant here, if MGM is ordered to retrieve and
21   produce all such documents, MGM anticipates that completion of phase one will
22   take twelve months or longer to complete.
23           The second phase of discovery should be open to all other issues relating
24   to Starz’s breach of contract claim and all other issues related to Starz’s copyright
25
     5
26      These estimates may change depending on the speed of vaccination and the
     status of COVID-19 restrictions.
27
28
                                               20
         JOINT RULE 26(f) REPORT                                     2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 21 of 29 Page ID #:830




 1   infringement claims for titles allegedly infringed within the three year look-back
 2   period. MGM anticipates that this discovery will take approximately six months
 3   to complete.
 4          The third phase of discovery relating to copyright specific issues, such as
 5   MGM’s profits, statutory damages and MGM’s state of mind, inter alia,
 6   concerning titles for which the alleged collisions occurred outside of the three
 7   year lookback period should be stayed pending resolution of MGM’s petition for
 8   interlocutory appeal. If the Ninth Circuit rules in MGM’s favor, this discovery
 9   will not be necessary. If the Ninth Circuit affirms the Court’s ruling on MGM’s
10   motion to dismiss, MGM anticipates the completion of this discovery will take
11   approximately six months.
12          F.      Other Orders:
13          The Parties are not currently seeking any additional orders from the Court
14   under Rules 16(b) or (c), or 26(c).
15   III.   PROPOSED CASE SCHEDULE AND OTHER MATTERS
16   A.     Proposed Schedule of Pretrial and Trial Dates:
17          The Parties have attached as Exhibit A to this Report their respective
18   proposed schedule of pretrial and trial dates.
19          Starz’s Position: Starz’s proposed dates for the discovery deadlines are
20   included in Exhibit A. As the Court recognized in its February 22, 2021 Order,
21   most of the discovery in this case will be “unaffected” by the appeal. (Dkt. 52 at
22   4.) Accordingly, Starz proposes that the Parties complete fact discovery by
23   November 23, 2021 and expert discovery by February 8, 2022. As described
24   above, MGM already has had Starz’s initial requests for production for seven
25   months. Starz’s proposed schedule would provide for an additional nine months
26   to complete fact discovery and over two months for expert discovery. Starz
27
28
                                              21
       JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 22 of 29 Page ID #:831




 1   requests that the start date for trial be set for May 10, 2022. This date is
 2   appropriate and would allow the Parties ample time to prepare for trial.6
 3            MGM’s Position:
 4            MGM’s proposed schedule tracks its proposed plan for phased discovery
 5   outlined above, consistent with the Court’s stay order. Many of the deadlines—
 6   including dates for discovery cutoff, expert discovery cutoff, deadlines for filing
 7   dispositive or partially dispositive motions, other law and motion matters, motion
 8   cutoff, final pretrial conference and trial—will be impacted by the Ninth Circuit’s
 9   resolution of MGM’s interlocutory appeal. Among other things, Phase three of
10   MGM’s proposed discovery plan may be entirely avoided if the Ninth Circuit
11   rules in MGM’s favor. The uncertainties created by the COVID-19 pandemic
12   further complicates scheduling, as many of MGM’s documents are stored in hard
13   copy files and retrieval of such documents will require manually sorting through
14   hundreds of boxes of documents at storage sites.         Accordingly, MGM has
15   proposed estimated pretrial and trial dates based on certain assumptions, as
16   explained in Exhibit A. MGM’s estimates likely will change depending on how
17   the Ninth Circuit resolves MGM’s appeal and when non-essential businesses
18   such as MGM are permitted to return to normal operations.
19   B.       Complex Case:
20            The Parties agree that this case should not be designated as complex and
21   will not require utilization of the procedures in the Manual for Complex
22   Litigation.
23
24
25   6
       To the extent that the Ninth Circuit accepts MGM’s appeal and that appeal
26   remains pending such that, at some point, the Parties cannot complete discovery
     within the deadlines proposed by Starz, Starz believes that the Parties and the
27   Court should discuss potential modifications to the schedule at that time.
28
                                              22
          JOINT RULE 26(f) REPORT                                  2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 23 of 29 Page ID #:832




 1   C.    Motion Schedule:
 2         Starz anticipates moving for summary judgment and/or partial summary
 3   judgment on some or all of its claims, including MGM’s direct, contributory and
 4   vicarious infringement of Starz’s copyrights, and MGM’s breach of the Library
 5   Agreements. Starz also reserves its right to exclude any expert testimony, report
 6   and/or opinion pursuant to Rule 702 of the Federal Rules of Evidence and
 7   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
 8         MGM moved to dismiss more than a third of Starz’s copyright causes of
 9   action and Starz’s breach of contract claim for certain titles. The Court has denied
10   MGM’s motion to dismiss, but certified its order for interlocutory appeal. Dkt.
11   52. MGM will petition the Ninth Circuit for immediate review, which may
12   dispose of a third or more of Starz’s copyright infringement causes of action. In
13   addition, MGM anticipates moving for summary judgment or partial summary
14   judgment on Starz’s remaining copyright causes of action and breach of contract
15   claims on the grounds that they are barred by the statute of limitations; that Starz
16   fails to state a claim for which relief may be granted; and/or that Starz’s claimed
17   damages are barred as a matter of law. Moreover, MGM may move to exclude
18   any expert report and/or opinion that does not comport with the standards for
19   expert witness testimony under Rule 702 of the Federal Rules of Evidence and
20   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its
21   progeny.
22         The Parties’ proposed schedule of law and motion matters and a proposed
23   dispositive motion cutoff date are set forth in Exhibit A, subject to the
24   contingencies MGM described above.
25   D.    Settlement:
26         Before Starz filed this action, the Parties engaged in private mediation in
27   an attempt to settle their dispute. Following the mediation, the Parties and
28
                                              23
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 24 of 29 Page ID #:833




 1   counsel engaged in additional discussions to attempt to resolve the matter.
 2            The Parties propose ADR Procedure No. 3—participation in private
 3   dispute resolution proceedings—as set forth in L.R. 16-15.4 as the recommended
 4   alternative dispute resolution procedure to employ for further settlement
 5   attempts.
 6   E.       Trial Estimate:
 7            Starz presently anticipates a trial of approximately 10 days, to be tried by
 8   a jury as demanded by Starz, and Starz’s proposed dates for the final pretrial
 9   conference and for trial are set forth in the proposed schedule attached as Exhibit
10   A. Starz will inform the Court if its estimate changes as discovery progresses.
11            MGM submits that the duration of the trial will largely depend on the
12   number of Starz’s claims that remain in the case. Accordingly, MGM is unable
13   to provide an estimate of trial duration at this time with certainty, but anticipates
14   that trial may require between 10 and 20 days, depending on the issues that would
15   need to be tried.
16   F.       Additional Parties/Amending the Pleadings:
17            Starz represents that it is presently unaware of any issues that would
18   require the addition of other parties or amendments to the pleadings, but reserves
19   the right to do so should the need arise.
20            MGM does not anticipate any amendments to its pleadings at this time. To
21   the extent Starz seeks leave to amend its pleadings, MGM reserves its right to
22   oppose any amendment and/or to respond to any permitted amendments by a
23   motion under Rule 12 or amendments to MGM’s Answer.
24            As set forth in Exhibit A, the Parties propose that any motion to amend the
25   pleadings and add new parties must be served and filed no later than ninety days
26   after the initial scheduling conference.
27
28
                                                 24
          JOINT RULE 26(f) REPORT                                    2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 25 of 29 Page ID #:834




 1   G.    Expert Witnesses:
 2         The Parties’ proposed timing of the expert disclosures is set forth in
 3   Exhibit A, subject to the contingencies MGM described above.
 4   H.    Severance, Bifurcation or Other Ordering of Proof:
 5         Starz believes that there are no issues relating to, and they do not intend to
 6   request, severance, bifurcation or other ordering of proof.
 7         MGM proposes that discovery should be conducted in phases as outlined
 8   above.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              25
       JOINT RULE 26(f) REPORT                                      2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 26 of 29 Page ID #:835




 1    Dated: February 26, 2021         By:     /s/ J. Wesley Earnhardt

 2                                     Evan R. Chesler (pro hac vice)
                                       (N.Y. Bar No. 1475722)
 3                                     echesler@cravath.com
                                       J. Wesley Earnhardt (pro hac vice)
 4                                     (N.Y. Bar No. 4331609)
                                       wearnhardt@cravath.com
 5                                     CRAVATH, SWAINE & MOORE LLP
                                       Worldwide Plaza, 825 Eighth Avenue
 6                                     New York, New York 10019
                                       Telephone: (212) 474-1000
 7                                     Facsimile: (212) 474-3700
 8                                     Robert N. Klieger
                                       (State Bar No. 192962)
 9                                     rklieger@hueston.com
                                       HUESTON HENNIGAN LLP
10                                     523 West 6th St., Suite 400
                                       Los Angeles, CA 90014
11                                     Telephone: (213) 788-4340
                                       Facsimile: (888) 775-0898
12
                                       Steven M. Goldberg
13                                     (State Bar No. 82174)
                                       sgoldberg@mzclaw.com
14                                     MARKUN ZUSMAN FRENIERE
                                       COMPTON LLP
15                                     3 Hutton Centre Dr., 9th Floor
                                       Santa Ana, CA 92707
16                                     Telephone: (310) 454-5900
                                       Facsimile: (310) 454-5970
17
                                       Attorneys for Plaintiff STARZ
18                                     ENTERTAINMENT, LLC
19
20    Dated: February 26, 2021         By:      /s/ Jay P. Srinivasan
21                                     Orin S. Snyder
                                       osnyder@gibsondunn.com
22                                     Jay P. Srinivasan
                                       jsrinivasan@gibsondunn.com
23                                     GIBSON, DUNN & CRUTCHER LLP
                                       200 Park Avenue
24                                     New York, NY 10166
                                       Telephone: (212) 351-2400
25                                     Facsimile: (212) 351-6335]
26                                     Attorneys for Defendant MGM
                                       DOMESTIC TELEVISION
27                                     DISTRIBUTION LLC
28
                                         26
       JOINT RULE 26(f) REPORT                               2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 27 of 29 Page ID #:836




 1           EXHIBIT A: SCHEDULE OF PRETRIAL & TRIAL DATES

 2   Case No:              2:20-cv-04085-DMG-KS
 3   Case Name:            Starz Entertainment, LLC v. MGM Domestic Television
                           Distribution LLC
 4
 5          MATTER                STARZ’S                 MGM’S                  TIME
                                 REQUESTED              REQUESTED
 6
                                    DATE                  DATE
 7
      TRIAL                      May 10, 2022         August 15, 20237         8:30 a.m.
 8                                 (Tuesday)             (Tuesday)
      [ ] Court [X] Jury
 9    Duration Estimate: Duration Estimate: 10        Duration Estimate:
10                               days                    10-20 days

11
      FINAL                      April 5, 2022           July 18, 2023         2:00 p.m.
12    PRETRIAL                    (Tuesday)                (Tuesday)
13    CONFERENCE
      (“FPTC”)
14    4 wks before trial
15
16
17
18
19
20
21
22
23      7
            As discussed above, MGM submits that the scheduling in this case depends
24   on various contingencies, including the Ninth Circuit’s disposition of MGM’s
     appeal, the scope of discovery, and current restrictions imposed due to COVID-
25   19 pandemic. MGM proposed these dates based on certain assumptions as
26   discussed below, including that discovery would proceed as Starz proposes and
     that all of Starz’s copyright claims would remain in the case.
27
28
                                             27
       JOINT RULE 26(f) REPORT                                   2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 28 of 29 Page ID #:837




 1               MATTER                      STARZ’S                   MGM’S
                                            REQUESTED                REQUESTED
 2                                            DATE                     DATE
 3                                          June 10, 2021            June 11, 2021
      Amended Pleadings and Addition
 4    of Parties Cut-Off (includes
 5    hearing of motions to amend)
      Non-Expert Discovery Cut-Off       November 23, 2021 • Phase 1: March 11,
 6                                                           2022;8
      (includes hearing of discovery
 7    motions)                                             • Phase 2: September 9,
                                                             2022;
 8
                                                           • Phase 3: March 10,
 9                                                           20239
      Initial Expert Disclosure &        December 21, 2021    April 21, 202310
10
      Report Deadline
11                                         January 4, 2022            May 5, 2023
      Motion Cut-Off (filing deadline)
12    (other than motions in limine)
13
14
15
16
        8
17          MGM’s estimated date is based on the extensive discovery requested by
     Starz. If discovery is phased and targeted as MGM proposes, MGM anticipates
18   that the first phase may be completed within six months from the initial
19   scheduling conference, which would be September 10, 2021. The estimated
     deadline for other phases of discovery would also be advanced accordingly as
20   well.
21      9
           MGM’s estimated date here assumes that the Ninth Circuit affirms the
22   Court’s order on MGM’s motion to dismiss. But if the Ninth Circuit rules in
23   MGM’s favor, this phase would be unnecessary and all other dates would be
     advanced accordingly.
24
        10
            MGM’s estimated date assumes that all of Starz’s copyright claims remain
25   in the case. If some portion of Starz’s copyright claims are time-barred, MGM
26   anticipates that initial expert reports may be exchanged three weeks after the
     close of fact discovery and all other dates would be advanced accordingly.
27
28
                                            28
       JOINT RULE 26(f) REPORT                                  2:20-cv-04085-DMG-KS
Case 2:20-cv-04085-DMG-KS Document 55 Filed 02/26/21 Page 29 of 29 Page ID #:838




 1    Rebuttal Expert Disclosure &           January 25, 2022           June 2, 202311
      Report Deadline
 2
      Expert Discovery Cut-Off               February 8, 2022           June 16, 2023
 3    (includes hearing of discovery
 4    motions)
      Settlement Conference                  February 1, 2022            June 9, 2023
 5
      Completion Date
 6                                           February 8, 2022           June 23, 2023
      Motions in Limine Filing
 7    Deadline
 8    Opposition to Motion in Limine        February 15, 2022           June 30, 2023
      Filing Deadline
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
        11
            MGM’s estimated date assumes all of Starz’s copyright claims remain in
25   the case. If some portion of Starz’s copyright claims are dismissed, MGM
26   anticipates that rebuttal expert reports may be exchanged three weeks after initial
     expert disclosures and all other dates would be advanced accordingly.
27
28
                                              29
       JOINT RULE 26(f) REPORT                                     2:20-cv-04085-DMG-KS
